Citation Nr: 1759649	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims on appeal were previously before the Board in June 2017 when they were remanded for additional development.  In this regard, the June 2017 Board decision granted service connection for diabetic retinopathy as secondary to diabetes mellitus and denied service connection for sleep apnea, chronic obstructive pulmonary disease, hypertension, and a rib disorder as well as a higher rating for diabetes.  In this decision the Board also took up the issues of service connection for cataracts and erectile dysfunction as raised by the record and intertwined with the Veteran's diabetes rating claim and remanded such issues for additional development.


REMAND

Pursuant to the Board's June 2017 decision, the RO implemented a grant of service connection for diabetic retinopathy.  However, as contended in the representative's November 2017 brief, the RO did not conduct the development requested by such decision in regard to the claims presently before the Board.  Specifically, the Board directed the RO to associate relevant treatment records with the file, afford the Veteran examinations in regard to the claims on appeal, and issue the Veteran a supplemental statement of the case (SSOC) if both claims were not granted by the RO.  As such, there was not substantial compliance with the remand directives, and remand is needed to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the claims are REMANDED for the following actions:

1.  Afford the Veteran an opportunity to submit or identify any outstanding relevant treatment records.

2.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include his complete VA treatment records.

3.  After completing the records development indicated above, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his cataracts.  Following a review of the entire claims file and an examination of the Veteran, the examiner should answer the following inquiries:

A) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cataracts are aggravated by his service-connected diabetes mellitus.

B) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cataracts are caused or aggravated by his now service-connected diabetic retinopathy.  

Please note that "aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.

A detailed rationale for all opinions should be provided.

4.  Also, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his erectile dysfunction.  Following a review of the entire claims file and an examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus.

Please note that "aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.

A detailed rationale for all opinions should be provided.

5.  Finally, readjudicate the appeal.  If all benefits sought are not granted, issue the Veteran and his representative an SSOC.  Thereafter, if indicated, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

